Third District Court of Appeal
                               State of Florida

                           Opinion filed May 22, 2019.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                         Nos. 3D18-1315 & 3D18-1060
                         Lower Tribunal No. 11-28905
                              ________________


                  Covenant Baptist Church, Inc., etc.,
                                     Appellant,

                                        vs.

                  Vasallo Construction, Inc., etc., et al.,
                                     Appellees.



      Appeals from the Circuit Court for Miami-Dade County, Rodolfo A. Ruiz,
Judge.

     John A. Jabro, for appellant.

      Hill, Ward & Henderson, P.A., Marie A. Borland, and B. Ben Dachepalli
(Tampa); Rembold Hirschman, Scott D. Rembold and Ashley A. Graham, for
appellees.


Before FERNANDEZ, LOGUE, and MILLER, JJ.

     MILLER, J.
      Under Florida law, “[w]hen a newly finished roof leaks it is not only

apparent, but obvious, that someone is at fault.” Kelley v. Sch. Bd. of Seminole

Cty., 435 So. 2d 804, 806 (Fla. 1983) (citation omitted). Thus, “where a cause of

action [is] specifically based on leaking roofs . . . the statute [of limitations] begins

to run when an owner has notice of the first [roof] leak.” Dubin v. Dow Corning

Corp., 478 So. 2d 71, 73 (Fla. 2d DCA 1985). Here, it is well-documented that

appellant had knowledge of the roof leaks by 2006, yet failed to file suit until 2011.

Accordingly, we affirm the final judgment under review. See § 95.11(3)(c), Fla.

Stat. (2018); Kelley, 435 So. 2d at 806 (holding the claim was barred by the four-

year statute of limitations where “the school board had knowledge of the defective

roofs sufficient to put it on notice that it had, or might have had, a cause of action”

since the roofs began to leak shortly after being finished, “more than four years

prior to” filing the action); Conquistador Condo. VIII Ass’n, Inc. v. Conquistador

Corp., 500 So. 2d 346, 347 (Fla. 4th DCA 1987) (holding summary judgment

based on the four-year statute of limitations was proper where the law suit was not

filed until 1984 and the trial court concluded that “as a matter of law appellant had

notice in 1979 that [the roof leaks] existed”); Dubin, 478 So. 2d at 73 (“[T]he

cause of action accrued and the statute [of limitations] began to run in the summer .

. . when [appellant] had notice of the first [roof] leaks.          Therefore, because

appellant failed to file his complaint before the expiration of the four-year statute



                                           2
of limitations . . . we must affirm” the trial court’s order granting summary

judgment.); Havatampa Corp. v. McElvy, Jennewein, Stefany & Howard,

Architects/Planners, Inc., 417 So. 2d 703, 704 (Fla. 2d DCA 1982) (“On the day

appellant took occupancy of the facility, it knew [the roof was leaking] . . . .

Appellant cannot rely on a lack of knowledge of the specific cause of the problem

to protect it against the expiration of the four year statute of limitations.”); K/F

Dev. & Inv. Corp. v. Williamson Crane & Dozer Corp., 367 So. 2d 1078, 1079

(Fla. 3d DCA 1979) (“The evidence is clear that the purchaser knew or should

have known of the alleged defect when the roof began to leak, and this was more

than four years prior to the filing of the law suit.”).

      Affirmed.




                                            3